The Surrogate.
For aught that is alleged upon the files of this court, the instrument offered as decedent’s *577will should, in accordance with the provision of section 2623 of the Code be admitted to probate. The paper filed as an objection does not, within the meaning of section 2624, “ put in issue the validity, construction or effect;,” of a disposition, of personal property. It is not necessary, therefore, that this matter should go upon the calendar of contested cases. There need be no delay in the examination of the subscribing witnesses.
Ordered accordingly.